Citation Nr: 1328742	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  05-16 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include ovarian cysts, fibroid tumors, nabothian tumors, cystocele, and pelvic inflammatory disease (PID), to include as due to service-connected menorrhagia and stress incontinence and overactive bladder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1988, with subsequent service in the Georgia Army National Guard until November 1997.  

The Veteran's claim comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  

In February 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the hearing is currently of record.  Relevant to these proceedings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  A review of the hearing transcript on file reflects that these matters were raised and discussed.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In June 2008, November 2009, October 2011, and November 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  There has been substantial compliance with the actions requested in the Board Remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

In April 2013, service connection was established for urinary tract infections; hence, although that matter was previously part of this appeal, it is considered fully resolved and no longer in appellate status.  

The Board notes that, in addition to the paper claims file, there is a paperless claims file associated with the Veteran's claim.  A September 2013 review of the documents in such file reveals no additional documents pertinent to the Veteran's case which have not already been considered in conjunction with the appeal.  

The issue of entitlement to vocational rehabilitation has been raised by the record in an April 2010 claim by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, it appears that the Veteran has attempted to submit a claim for a breast disorder with her February 2012 submission of treatment records specifically elated to that condition.  This condition has not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There is no current clinical indication or diagnosis of PID or ovarian cyst.  

2.  Fibroid tumors and nabothian tumors were not diagnosed during the Veteran's active or National Guard service, and neither condition has been linked by competent evidence or opinion to the Veteran's active or National Guard service, or to any service-connected condition.

3.  Currently diagnosed cystocele has been etiologically related to the Veteran's period of active service and to service-connected stress incontinence and overactive bladder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gynecological disorder, to include ovarian cysts, fibroid tumors, nabothian tumors, and PID are not met.  38 U.S.C.A. §§ 1110. 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  The criteria for service connection for a gynecological disorder, manifested by cystocele only, are met.  38 U.S.C.A. §§ 1110. 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2004 letter, sent prior to the June 2004 unfavorable rating decision, generally advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Letters sent to the Veteran in July 2008 and February 2010 informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, the 2008 and 2010 letters again advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  

Although the 2008 and 2010 letters were issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the Veteran's claim following the issuance of a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the 2008 and 2010 letters were issued, the Veteran's claim was readjudicated in supplemental statements of the case issued in July 2011, September 2012, and April 2013.  Therefore, any defect with respect to the timing of the VCAA notices has been cured.  

Relevant to the duty to assist, the Veteran's active service and National Guard records have been obtained and associated with the file.  Numerous attempts have been made to distinguish the Veteran's active and inactive duty periods, without success.  

VA and private treatment records have been obtained and considered.  Neither the Veteran nor her representative have identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Further, in April 2013 she submitted a signed form to VA requesting expedited processing of her claim - along with a waiver of additional evidence which was added to the file.  

The Veteran was afforded VA examinations in 2008, 2011, 2012, and 2013.  The Board finds that the VA examinations, collectively, are adequate to decide the issue.  The examiner's opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, neither the appellant or her representative has maintained that any VA examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

The file contains information reflecting that the Veteran had creditable active duty service from July 1976 to March 1988.  Thereafter, she served with the Georgia National Guard until November 1997, when she retired.  Unfortunately, the file contains little information relating to the Veteran's periods of active and inactive duty training periods, despite requests for such information.  It is clear that she was on inactive duty for training between July 1995 and May 1996.  

The Veteran's service treatment records show that there was evidence of heavy bleeding, PIDs, UTIs, and two miscarriages and two births during her period of active duty between 1976 and 1988.

The Veteran's reserve medical records include an April 25, 1989 entry, reflecting that while on active duty for training, the Veteran was hospitalized for treatment of bleeding associated with a condition described as "threatened abortion."  Possible pregnancy and possible cystitis were assessed.  An entry dated on April 30, 1989, reveals a diagnosis of incomplete abortion and also notes a history of a miscarriage in January 1989.  A March 1990 examination report revealed that the Veteran had urinary stress incontinence and needed surgical correction of cystocele.   

In a March 1990 National Guard Report of Medical History, the Veteran indicated that she had been hospitalized multiple times due to UTIs and had hepatitis.  In August 1991, the Veteran underwent treatment for an incomplete abortion/miscarriage, during a time when it was noted that the Veteran was on inactive duty training.  In a July 1994 National Guard Report of Medical History, the Veteran indicated a change in her menstrual pattern and multiple hospitalizations for UTIs and the medical examiner noted histories of hepatitis, fallen bladder and enlarged uterus.  A July 1995 record mentions that the Veteran's medical problems included an enlarged uterus and dropped bladder.  In a February 1996 National Guard service treatment record, it was noted that the Veteran had a fallen bladder due to delivering four children and having two miscarriages.  A February 1996 record reveals an impression of stress incontinence secondary to bladder dysfunction.  

In support of the claim, the Veteran provided private medical evidence dated from 1993 to 1995.  A private medical report of April 1993 reflects that the Veteran first had a UTI in April 1978, with frequent, recurrent UTIs thereafter, requiring hospitalization in 1983, 1984, and 1987.  A 15 year history of UTIs was assessed.  When seen later in April 1993, it was noted that the still had occasional stress urinary incontinence.  At that time, cystitis cystic and granular trigonitis were assessed.  A November 1993 record indicates that there was evidence of stress incontinence.  April 1993 and December 1993 private treatment records show evidence of stress incontinence and cystocele, a reported a history of UTIs for fifteen years prior, and discussed a tubal ligation conducted in November 1992, after the birth of her baby.  Fibrocystic disease was diagnosed in January 1994 and 1995.  A February 1994 radiology report reflects that studies were done to rule out fibroids; an impression of negative pelvic ultrasound other than a retroflexed uterus was made.  Also shown in a February 1994 private treatment record was evidence of a left ovarian cyst.  

An April 2001 VA treatment record showed that the Veteran had two fibroids as shown by a pelvic ultrasound, and heavy bleeding.  An entry dated in February 2004 indicates that the Veteran reported having recurrent UTIs in service. 

In June 2007, the Veteran underwent transvaginal echography based on a history of excessive menstrual bleeding and fibroids.  The study revealed numerous intramural fibroids and several nabothian cysts.  An August 2007 record reflects that the Veteran's diagnosed medical problems included urinary incontinence/cystocele.  

The Veteran presented testimony at a Board video conference hearing held in February 2008.  It was noted that during active and reserve service the Veteran had constant UTIs, which she believes resulted in currently gynecological conditions, including bleeding, cysts and a bladder problem.  She indicated that she began National Guard service in 1988 and retired in 1997.   

The file contains an August 2008 statement from the Veteran's primary VA care doctor indicating that fallen bladder and menorrhagia were at least as likely as not service related.  He also observed that the Veteran reported having fibroids while on active duty (but could not recall when) and indicated that in such event, there was a significant possibility that fibroids developed during active service and that accordingly, it was at least as likely as not that these were service related. 

The Veteran underwent an examination by VA in September 2008.  The Veteran reported that menorrhagia has been present since 1980 and that she had been anemic due to bleeding.  She also indicated that fibroids had been diagnosed between 1980 and 1982 by ultrasound, and were present upon a recent ultrasound of 2008.  She also reported having a fallen bladder since 1982, at which time she noticed stress incontinence during physical training.  Physical examination revealed Grade 2 cystocele.  Impressions of postmenopausal bleeding; fibroid uterus; cystocele with urethral prolapse; stress urinary incontinence; and anemia; were made.  In an addendum provided in March 2009, the examiner noted that the claims file was reviewed..  The examiner opined that the Veteran also had a diagnosis of overactive bladder, the onset of which was uncertain, but which was believed to be less likely than not related to service.  Stress incontinence and cystocele/fallen bladder were described as more likely than not secondary to vaginal child deliveries and less likely than not related to service.

VA records include a June 2009 record indicating that since December 2008 the veteran's periods had stopped and that in 1992 she underwent tubal ligation.  An entry of late July 2009 indicates that an ultrasound revealed a small mass which had been present since 2007, also shown on ultrasound of August 2008, which was believed to be a fibroid.  Also noted was endometrial thickening, possible related to the same.  Records reflect that the Veteran was scheduled for cystocele repair in mid-August 2009.  

In a November 2009 decision, the Board granted service connection for menorrhagia, implemented in an April 2010 rating decision.  

A VA examination was conducted in July 2011.  A history of heavy menstrual bleeding, abdominal pain, and ovarian cyst found at age 18, was noted, as were vaginal deliveries occurring in 1980, 1984, 1990, and 1992.  Ultrasound performed on examination revealed endometrial thickening and normal ovaries.  The examiner indicated that a review of the claims file was reviewed which revealed no record referring to an ovarian cyst, and that based on a lay history provided by the Veteran, if an ovarian cyst had been found when she was 18 years old, this would have occurred in 1974 or 1975, prior to service.  The examiner concluded that based on claims folder review and consideration of the Veteran's lay history, ovarian cysts did not have their onset during service and were not related to any service connected condition.

Another VA examination was conducted in July 2011 to evaluate other gynecological issues and the claims folder was reviewed.  The examiner noted that the Veteran had stress incontinence, frequent urination, nocturia and recurrent UTIs throughout active duty and reserve service, possibly increasing in severity during that time.  Stress urinary incontinence with cystocele secondary to childbirth was assessed.  The examiner explained that the natural progression of both of these problems was urinary frequency, nocturia, and stress urinary incontinence, exacerbated by activity and aging.  The examiner opined that it was less likely than not that these conditions were aggravated significantly by military service. 

In an October 2011 decision, the Board granted service connection for stress incontinence and overactive bladder, implemented in a November 2011 rating decision.  

A VA examination was conducted in March 2012 and the claims file was reviewed.  The examiner opined that urinary incontinence and a history of cystocele were at least as likely as not incurred in or caused by service, reasoning that these problems began while the Veteran was in service and continued thereafter to the date of the examination.  The examiner also noted that a uterine fibroids and ovarian cyst were shown upon ultrasound of 2009, and that the last mention of PID was in 1995.  In September 2012, another VA examiner added an addendum to the report indicating that it appeared that the March 2012 examiner had already addressed the medical questions arising in this case.

Another VA examination was conducted in January 2013 and the claims file was reviewed.  The examiner noted that an ultrasound of December 2012 revealed either an endometrial polyp or mass.  Regarding an ovarian cyst, the examiner noted that 2007 and 2012 ultrasounds did not reveal evidence of an ovarian cyst, such that it was less likely than not related to service.  It was further opined that an ovarian cyst was not aggravated by stress incontinence and/or overactive bladder, as functional ovarian cysts were related to the normal function of a female menstrual cycle.

The examiner also opined that cystocele was secondary to the Veteran's multiple vaginal deliveries.  He further opined that stress continence and overactive bladder were the secondary result of the Veteran's cystocele. 

With respect to fibroid tumors, the examiner indicated that this condition was less likely than not related to service.  It was explained that fibroid tumors were uterine growths which were related to hormone levels and genetic causes.  It was noted that menorrhagia could be a symptoms of uterine fibroids.  It was further opined that fibroid tumors were less likely than not aggravated by stress incontinence and/or overactive bladder. 

Nabothian cyst described by the examiner as a benign condition, demonstrated by a rounded bump on the cervix, which did not cause any harm.  It was further opined that this condition was less likely than not related to service and was less likely than not aggravated by a service-connected condition.

The examiner indicated that no PID was not shown on examination and therefore this was less likely that not related to service and was less likely than not aggravated by a service-connected condition, as it was last treated in 1985.  

The examiner also opined that recurrent UTIs were more than likely related to UTI treatment during military service. 

In an April 2013 rating action, service connection was established for UTI.

VA records dated in 2013 reflect that the Veteran's diagnosed medical problems include urinary incontinence, cystocele, and uterine fibroids.  An April 2013 record described the December 2012 ultrasound findings as a possible fibroid.


Analysis

The Veteran has claimed service connection for a number of gynecological conditions which she contends are intertwined, as she stated at the February 2008 Board hearing, and which will be addressed individually herein.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the pertinent inquiries involve whether there was an indication of a gynecological condition while the Veteran was on active duty or active duty for training; and whether there is any indication of each currently manifested gynecological condition.  

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a).  ACDUTRA includes, inter alia, full time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(1).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, but not for disability resulting from diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred.  In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether a claimant was in active service, including ACDUTRA or INACDUTRA, at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203. "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]." Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In this case, although several attempts have been made to obtain records verifying when the Veteran was on ACDUTRA between March 1988 and November 1997, there has simply been no clear documentation regarding this matter presented in this case.  Accordingly, in determining whether a condition manifested during active service or ACDUTRA, the Board will use a broad and liberal interpretation relating to this element.  

At issue is the matter of entitlement to service connection for a gynecological disorder, variously described to include ovarian cysts, fibroid tumors, nabothian tumors, cystocele, and pelvic inflammatory disease (PID), to include as due to service-connected menorrhagia and stress incontinence and overactive bladder.  

The Board notes that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

At the outset, the Board observes that there is no current clinical evidence of the disorders claimed by the Veteran as PID and ovarian cyst.  In this regard, it appears that PID has not been treated or diagnosis since 1995.  Similarly, an ovarian cyst was not shown on ultrasounds of 2007 or 2011, 2012, and was shown on only one sole occasion in 2009.  Both PID and ovarian cyst failed to be diagnosed upon numerous VA examinations of 2008, 2011, 2012, and 2013.  The lack of evidence showing an ovarian cyst on multiple occasions indicated that the one positive examination report was an outlier and in inconsistent finding.  

The Veteran herself lacks the competency to diagnose such disorders herself, both of which require clinical evidence and expertise to substantiate.  In this regard, the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  None of those conditions apply here, and as such the Veteran simply lacks the competency herself to diagnose PID and/or ovarian cyst.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Essentially, having reviewed the totality of the evidence, the Board finds that no current clinical disability described as PID or ovarian cyst is shown.  Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, as explained above. there is no medically competent evidence of current disability, described as PID and ovarian cyst. to fundamentally support the claim.  For the foregoing reasons, the claim for service connection for a gynecological disorder, described as PID and ovarian cyst, must be denied, as to this extent the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In contrast, the records contain current clinical diagnoses of fibroid tumors, nabothian tumors, and cystocele.  As such, Hickson element (1), evidence of current disability, has been established with respect to these conditions.

Regarding fibroid tumors and nabothian tumors, these were initially identified in 2001 and 2007 respectively.  Significantly, neither condition was treated or diagnosed during the Veteran's active or reserves service.  In addition, the most probative evidence in this case, in addition, to the (negative) STRs and reserve records themselves is the 2013 opinion of the VA examiner.  With respect to fibroid tumors, the examiner indicated that this condition was less likely than not related to service.  It was explained that fibroid tumors were uterine growths which were related to hormone levels and genetic causes opined that fibroid tumors were less likely than not aggravated by stress incontinence and/or overactive bladder.  Nabothian cyst was described by the examiner as a benign condition, demonstrated by a rounded bump on the cervix, which did not cause any harm.  It was further opined that this condition was less likely than not related to service and was less likely than not aggravated by a service-connected condition.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is unfavorable to the appellant, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In contrast, the file includes an August 2008 VA medical statement to the effect that since the Veteran reported having fibroids while on active duty (but could not recall when), there was a significant possibility that fibroids developed during active service and that accordingly, it was at least as likely as not that these were service related.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here the history provided by the Veteran was inaccurate.  Having reviewed numerous folders and copious pages of STRs and reserve records, the Board was unable to locate any diagnosis of fibroids made during the Veteran's active or National Guard service.  Moreover, it is clear that the VA doctor himself failed to review these pertinent records.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)

During a VA examination conducted by VA in September 2008, the Veteran indicated that fibroids had been diagnosed between 1980 and 1982 by ultrasound.  As mentioned by the Board, a review of records during that time period fails to substantiate the Veteran's lay report of history, provided more than 25 years after the reported occurrence.  As the preponderance of the evidence is against granting service connection for gynecological conditions claimed as fibroid tumors and nabothian tumors, the claim is denied to this extent and there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board is convinced by the evidence that service connection is warranted for cystocele.  While cystocele is not mentioned in the STRs, reserve records reflect that it was noted in a 1990 record.  Private medical evidence of 1993 also mentions a diagnosis of cystocele.   Significantly, nexus evidence has been presented in this case linking cystocele to service and the Veteran's service connected disorders.  The 2008 VA examination report reflects that stress incontinence and cystocele/fallen bladder were described as more likely than not secondary to vaginal child deliveries; in turn the Veteran had children in 1980, 1984, 1990, and 1992, during her active service period and during her National Guard service period.  He further opined that stress continence and overactive bladder were the secondary result of the Veteran's cystocele; hence cystocele was essentially identified as the underlying condition causing already service-connected stress incontinence and overactive bladder.  Accordingly, as to the gynecological condition claimed as cystocele, service connection is established to this extent only.  

Consistent with the analysis herein, service connection has not been established for gynecological conditions described as ovarian cysts, fibroid tumors, nabothian tumors, and (PID), to include as due to service-connected stress incontinence and overactive bladder.  In this regard, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection is established for a gynecological condition claimed as cystocele, and to this extent only the claim is granted.  



ORDER

Service connection is established for a gynecological condition claimed as cystocele, and to this extent only the claim is granted.  

Service connection is denied for gynecological conditions claimed as ovarian cysts, fibroid tumors, nabothian tumors, and (PID).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


